DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Balsells’890 et al. (U.S. Patent # 5265890) in view of Foster (U.S. PG Pub # 20150083481) and in further view of Promper (U.S. Patent # 7111821) and Verwoerd (U.S. PG Pub # 20060202428).
Regarding claim 1, Balsells’890 et al. (U.S. Patent # 5265890) discloses a seal comprising (fig 4a): an annular jacket (82, fig 4a) comprising a body defining an annular recess (recess 84 within jacket, fig 4a); wherein the jacket comprises: a heel (heel of 82, fig 4a), a first lip (lip at the top portion, fig 4a) extending from the heel, and a second lip (lip at the bottom portion of jacket, fig 4a) extending from the heel;
a helical spring disposed within the annular recess (spring 86 within the recess of jacket, fig 4a) and contacting both the first lip and the second lip (86 contacts both lips at the top and the bottom, fig 4a); and 
a support member disposed entirely interior to the helical spring (elastomer 88 within 86, fig 4a, Col 4, Lines 47 – 58 discloses that a support member 88 with a hollow cross-section and a central void 90 is disposed entirely within the spring 86) and capable of contacting an inner surface of the spring to provide a biasing force against the helical spring in the operational state (intended use limitation, 88 contacts the spring 86, fig 4a), wherein the seal comprises a planar back surface adapted to at least partially contact an adjacent back surface of a neighboring seal (82 has a planar back surface capable to at least partially contact an adjacent back surface of a neighboring seal, fig 4a), wherein in a relaxed state, the support member contacts the helical spring at approximately diametrically opposite locations (88 contacts 86 at diametrically opposite locations).
Balsells’890 does not disclose wherein at least one of the lips bows outward after installation of the spring.
However, Foster (U.S. PG Pub # 20150083481) teaches a similar seal comprising: an annular jacket (150, fig 2) comprising a body defining an annular recess (recess within jacket, fig 2); wherein the jacket comprises: a heel (heel is the central part of 150, fig 2), a first lip (lip at the top portion 514, fig 2) extending from the heel, and a second lip (lip at the bottom portion 152, fig 2) extending from the heel;
a helical spring disposed within the annular recess (162 within the recess of jacket, fig 2);
wherein at least one of the lips bows outward after installation of the spring (lip 154 bows outward after installation of the spring, as the spring will bias the lips outward after installation due to the force provided by the spring on the lips, Col 6, Line 67 – Col 7, Line 4).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to bow the lips of the spring of Balsells’890 as in Foster so that the spring biases the lips against the housing and the shaft (Foster Col 6, Line 67 – Col 7, Line 4).

Balsells’890 does not disclose wherein at least one of the lips is arcuate when viewed in cross-section along its entire length.
However, Promper (U.S. Patent # 7111821) teaches a similar seal comprising: an annular jacket (10’, fig 2) comprising a body defining an annular recess (recess within jacket, fig 2); wherein the jacket comprises: a heel (heel is the central part of 10’, fig 2), a first lip (lip at the top portion, fig 2) extending from the heel, and a second lip (lip at the bottom portion of jacket, fig 2) extending from the heel;
a helical spring disposed within the annular recess (20’ within the recess of jacket, fig 2) (fig 3 also shows annular jacket 30’ with heel, a first lip and a second lip and a helical spring 20’);
wherein at least one of the lips is arcuate when viewed in cross-section along its entire length (lips of 10’ are arcuate when viewed in cross-section along the entire length as seen in fig 2).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify one of the lips of Balsells’890 to be arcuate as in Promper to provide a shape of the lip that can better retain the spring and also changing the shape of the lip to be arcuate or any other shape is art equivalent structure.
Balsells’890 does not disclose wherein the support member includes a generally straight sidewall segment.
However, Verwoerd (U.S. PG Pub # 20060202428) teaches wherein the support member includes a generally straight sidewall segment (support member ‘S’ with a straight side wall segment).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to replace the support member of Balsells’890 with that of Verwoerd to provide stability to the helical spring of the sealing assembly.
	
The prior art fails to show that the helical spring has a generally round cross section in the relaxed state and a generally polygonal cross section in the operational state.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675